DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/19/22 has been accepted and entered. Accordingly, claims 1 and 3-5 are amended and claim 9 is canceled.  

Claim Interpretation
The interpretation of claims under 112(f) has been withdrawn as a result of the amendment.  

	
Claim Rejections - 35 USC § 112

The rejection of claims 1, 3-4 and 9 are rejected under 35 U.S.C. 112(a) and (b) has been withdrawn as a result of the amendment. 

Allowable Subject Matter
Claims 1, 3-5 and 7-8 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A parking assistance device comprising: 
a processor; and 
a camera installed in a vehicle, that takes an image of a road surface around the vehicle, 
wherein the processor 
detects a plurality of marking lines delineating a parking area arranged alongside a lane on which the vehicle is traveling from the image taken by the camera; 
determines whether or not a type of parking for parking the vehicle in the parking area is angle parking, on a basis of an angle obtained between a parking baseline, which is a line segment joining endpoints on a vehicle side of the plurality of marking lines detected from the image taken by the camera, 
sets a goal parking position in order not to overlap the parking baseline and become a position farther away from the vehicle than the position of the parking baseline based on a determination result of which the type of parking is angle parking, 
wherein 
the processor further sets a rectangular tentative parking position contained by four endpoints of opposed marking lines as starting points, auxiliary line segments in the direction Page 2 of 11Application No.: 16/810,165orthogonal to the opposed marking lines or virtual lines extending the marking lines in an extension direction, 
wherein the processor sets a rectangular goal parking position by correcting the tentative parking position based on a determination of which the parking area is the angle parking, and 
sets the goal parking position such that, among the four sides of the goal parking position, a side that faces the lane does not overlap the parking baseline and is positioned farther away from the vehicle than the position of the parking baseline” as recited in claim 1 and similarly recited in claim 5. The prior art fails to teach, disclose or suggest the detailed requirements of the independent claims and in the order required. 
For example, Iiho in view of Bae operate in a fundamentally different manner wherein they fail to teach or suggest the order of first setting a goal parking position using the required limitations, specifically for “angle parking” in combination with further setting a rectangular tentative parking position contained by four endpoints of opposed marking lines as starting points, auxiliary line segments in the direction orthogonal to the opposed marking lines or virtual lines extending the marking lines in an extension direction which corrects the previously determined tentative parking position (“sets a rectangular goal parking position by correcting the tentative parking position based on a determination of which the parking area is the angle parking”) in combination with all other limitations. 

Previously Cited Prior Art
US20160203377 to applicant Clarion is cited to disclose angle and nonangle parking (i.e., S14, FIG. 6 parking style determination processing, i.e., 11B non angle, 12A, angle


Conclusion
                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667